United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1054
                         ___________________________

                                   Timothy Cronin

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                     Chris Peterson, in his individual capacity;
    Tonya Peters, in her individual capacity; William Koepke, in his individual
              capacity; Daren Reynolds, in his individual capacity

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                          Submitted: September 24, 2020
                            Filed: December 18, 2020
                                 ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

WOLLMAN, Circuit Judge.

      The Lincoln, Nebraska, Police Department received allegations that Lincoln
police officer Timothy Cronin had purchased illegal steroids and interfered with
another police department’s investigation of a nutritional supplement purveyor in
Ohio. Cronin was thereafter interviewed; his home, police locker, police cruiser, and
wife’s vehicle were searched; and his blood and urine were taken and analyzed.
Cronin later filed suit, alleging several claims under 42 U.S.C. § 1983. As relevant
to this appeal, the district court1 dismissed Cronin’s claim that Sergeant William
Koepke had unlawfully detained Cronin in violation of his Fourth Amendment rights.
The court granted summary judgment in favor of the defendants on Cronin’s Fourth
Amendment claims that Koepke had unlawfully arrested Cronin; that Captain Chris
Peterson and Legal Advisor Tonya Peters had omitted material facts from their
warrant application; and that Sergeant Daren Reynolds had searched Cronin’s wife’s
vehicle, which was not the vehicle identified in the search warrant. We affirm.

                                   I. Background

       In September 2015, the Lincoln Police Department received a complaint from
the Nebraska Crime Commission alleging that a detective in Ohio believed that
Cronin was interfering with the detective’s investigation into alleged illegal steroid
sales by a nutritional supplement store owner in Powell, Ohio. The Ohio detective
had seized the store owner’s cellphone and discovered extensive text messages
between the owner and a phone number associated with Cronin. Based on these text
messages, the detective believed that Cronin had purchased illegal steroids for
himself and a coworker and was impeding the detective’s investigation by advising
the store owner on how to frustrate interactions with the police. When Lincoln’s
assistant police chief contacted Cronin to advise him of the complaint, Cronin
confirmed that he had a friend in Ohio whom Cronin had instructed to contact an
attorney about issues with a search warrant related to the friend’s business.

      Meanwhile, Lincoln’s police chief received the same complaint. He referred
the matter to the internal affairs department, which contacted the Ohio detective. The


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-
detective described his investigation and provided copies of the text messages at
issue. The text messages used terms that the detective believed showed the exchange
of both legal and illegal steroids between Cronin and the store owner. The police
chief then directed internal affairs to obtain an opinion on the text messages from
Peterson, the Lincoln narcotics unit captain. Although Peterson’s only steroid-
specific training occurred prior to 1997 and totaled fewer than 5 hours, he had 25
years of police experience, which included 13 years of general narcotics experience.
Peterson agreed with the Ohio detective, believing that the text messages’ terms,
“ana,” “anavar,” “var,” “pct,” “clomid,” “nolvadex,” “juice,” and “light steroid,” were
associated with anabolic steroids, which are controlled substances under Nebraska
law. Neb. Rev. Stat. §§ 28-405, 28-416(3). Peterson also believed that Cronin’s text
messages about avoiding “gyno risk” by using “clomid” and “novadex” referred to
steroids’ effect on testicle size.

       Peterson, Legal Advisor Peters, the police chief, and the assistant police chief
met to discuss Peterson’s assessments. The police chief then directed the Lincoln
narcotics unit to conduct a criminal investigation. Peterson met with two narcotics
investigators, Sergeants Reynolds and Koepke, to begin the investigation. Reynolds
went to Cronin’s home to await consent to search it or the issuance of a warrant.
Koepke headed to Cronin’s substation to interview him. With Peters’s assistance,
Peterson began to draft search warrant affidavits for use if Cronin denied consent to
various searches.

       Koepke met with Cronin in a conference room at the substation. Although the
exact timeline is disputed, the following events occurred during the next few hours:
Koepke interviewed Cronin; the police obtained warrants to search Cronin’s home,
personal and police vehicles, police locker, and person based on affidavits prepared
by Peterson and Peters; the police obtained Cronin’s blood and urine samples; and
Reynolds and another officer searched Cronin’s home and Cronin’s wife’s Ford
Escape. Although Cronin drove the Ford Escape to work every day and parked it in

                                         -3-
the police department lot, it was not the car identified in the search warrant. The
police also later obtained a warrant and warrant extensions to search Cronin’s
cellphone. The investigation continued over the next few months, but no charges
were ever brought against Cronin and he remained employed by the Lincoln Police
Department.

                                      II. Analysis

       Qualified immunity shields a government official from liability in a § 1983
action unless the official’s conduct violates “clearly established statutory or
constitutional rights of which a reasonable person would have known.” Blazek v.
City of Iowa City, 761 F.3d 920, 922 (8th Cir. 2014) (quoting Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982)). Qualified immunity involves the following inquiries:
(1) whether the facts, when “viewed in the light most favorable to [the plaintiff],
establish[] a violation of a constitutional or statutory right,” and (2) whether “the right
was clearly established at the time of the violation, such that a reasonable official
would have known that his actions were unlawful.” Id. at 922-23 (citing Pearson v.
Callahan, 555 U.S. 223, 232 (2009)) (qualified immunity standard on summary
judgment); see also Lane v. Nading, 927 F.3d 1018, 1022 (8th Cir. 2019) (qualified
immunity standard on dismissal). For Cronin “to establish a § 1983 claim for a
Fourth Amendment violation, he must demonstrate [that] a search or seizure
occurred[] and [that] the search or seizure was unreasonable.” Clark v. Clark, 926
F.3d 972, 977 (8th Cir. 2019) (citing McCoy v. City of Monticello, 342 F.3d 842, 846
(8th Cir. 2003)).

A. Unlawful Detention Claim Against Koepke

      Cronin first argues that the district court erred in dismissing his claim that
Koepke violated Cronin’s Fourth Amendment rights when Koepke initially detained
him in the substation conference room.

                                           -4-
       We review de novo the district court’s order granting a motion to dismiss.
Alexander v. Hedback, 718 F.3d 762, 765 (8th Cir. 2013). We accept the complaint’s
factual allegations as true and construe all reasonable inferences in favor of the
plaintiff. Id. Dismissal is appropriate if the complaint fails to plead sufficient facts
to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007). A police officer can “briefly detain a person for
investigative purposes if the officer has a reasonable suspicion supported by
articulable facts that criminal activity ‘may be afoot,’ even if the officer lacks
probable cause.” United States v. Winters, 491 F.3d 918, 921 (8th Cir. 2007)
(quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). In forming reasonable
suspicion, an officer “may rely on information provided by other officers and all the
information known to a team of officers involved in the investigation.” United States
v. Ortiz-Monroy, 332 F.3d 525, 529 (8th Cir. 2003) (citing United States v. Robinson,
119 F.3d 663, 666-67 (8th Cir. 1997)).

       Cronin’s complaint alleged that his police work involved participating in
narcotics investigations. It stated that the Lincoln Police Department had purportedly
received a complaint alleging that Cronin had interfered with an Ohio investigation
into a supplement store owner’s alleged distribution of illegal steroids. See Kramer
v. City of Jersey City, 455 F. App’x 204, 205–06 (3d Cir. 2011) (granting qualified
immunity to members of the Jersey City Police Department who had taken JCPD
officers into custody and required a urine sample after the New York City Police
Department informed JCPD that some of its officers might be purchasing illegal
steroids); see also Nat’l Treasury Emps. Union v. Von Raab, 489 U.S. 656, 670
(1989) (“[T]he Government has a compelling interest in ensuring that front-line
[drug] interdiction personnel . . . have unimpeachable integrity and judgment.”). The
complaint further alleged that Peterson had received and reviewed copies of text
messages between Cronin and his friend, the supplement store owner. It stated that
Koepke was assisting Peterson in his investigation of Cronin. See United States v.
O’Connell, 841 F.2d 1408, 1419 (8th Cir. 1988) (“[When officers] worked closely

                                          -5-
together during the investigation for the warrant[,]. . . we presume that the officers
have shared relevant knowledge which informs the decision to seize evidence or to
detain a particular person, even if the acting officer is unable to completely and
correctly articulate the grounds for his suspicion at the time of the search.” (internal
citations omitted)). Although the complaint characterized the texts as “vague and
ambiguous,” it acknowledged that Cronin had purchased supplements.

       Taken together, these facts do not establish that Koepke lacked sufficient
reasonable and articulable suspicion that Cronin might be involved in criminal
activity. We thus conclude that the initial detention was not unconstitutional and that
Koepke was entitled to qualified immunity.

B. Summary Judgment Claims

      We also review de novo the district court’s qualified-immunity grant of
summary judgment. Schaffer v. Beringer, 842 F.3d 585, 591 (8th Cir. 2016). We
view the evidence in the light most favorable to the plaintiff, drawing all reasonable
inferences in his favor. Id. Summary judgment is appropriate if “there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).

1. Unlawful Arrest Claim Against Koepke

       Cronin argues that the district court erred in granting summary judgment on
Cronin’s claim that Koepke arrested him without probable cause. Cronin contends
that, even if the initial stop and detention were valid, the prolonged detention
eventually turned into an unconstitutional de facto arrest.

       An investigative detention may become “an arrest if it lasts for an unreasonably
long time or if officers use unreasonable force.” United States v. Donnelly, 475 F.3d

                                          -6-
946, 953 (8th Cir. 2007) (internal quotation marks and citation omitted). During such
a detention, “officers should ‘employ the least intrusive means of detention and
investigation, in terms of scope and duration, that are reasonably necessary to achieve
the purpose’ of the temporary seizure.” United States v. Maltais, 403 F.3d 550, 556
(8th Cir. 2005) (quoting United States v. Navarrete-Barron, 192 F.3d 786, 790 (8th
Cir. 1999)).

       Cronin contends that his detention was unreasonably lengthy and exceeded the
scope of an investigatory stop. In determining whether a detention is excessively
long, we consider the “law enforcement purposes to be served by the stop as well as
the time reasonably needed to effectuate those purposes.” United States v. Sharpe,
470 U.S. 675, 685 (1985). Koepke had reasonable suspicion that Cronin had
purchased illegal steroids and interfered with an investigation. Accordingly, the
purpose of the investigatory stop was to gather information to help the police confirm
or dispel that suspicion, the accomplishment of which Koepke pursued diligently.
While in the substation conference room, Koepke explained the allegations that
Cronin had purchased illegal steroids and had interfered in an Ohio investigation. He
asked whether Cronin would consent to a urine test. Once the warrant for Cronin’s
blood and urine was issued, Koepke took Cronin to the hospital for the tests, returned
him to the substation after the tests were completed, and immediately released him.2
Koepke did not handcuff Cronin and drove him to the hospital in an unmarked
minivan, with Cronin clad in plain clothes and seated in the front seat. See United
States v. Bloomfield, 40 F.3d 910, 916–17 (8th Cir. 1994) (en banc) (listing factors,
like handcuffing and confining the suspect within a police car, that can transform a
detention into an unlawful de facto arrest). Although Cronin argues that the detention
should have ended when Koepke began to believe that there was a misunderstanding


      2
        Cronin claims that Koepke caused him to be fearful and humiliated during the
urine test. The urine was obtained pursuant to a warrant, and we conclude that the
urine collection did not result in a de facto arrest.
                                         -7-
about the illegality of Cronin’s alleged activity, the detention was nonetheless
objectively reasonable. Koepke’s individual, subjective beliefs about Cronin’s guilt
or innocence are not relevant to the reasonableness of Cronin’s detention and alleged
arrest. Bowden v. Meinberg, 807 F.3d 877, 881 (8th Cir. 2015).

       Despite disputed facts about who caused the alleged delay in obtaining the
blood and urine search warrant, the length of the stop was nonetheless reasonable
because any delay was not within Koepke’s control. Cronin himself partly
contributed to the stop’s length. While in the conference room, Cronin explained his
side of the story and spent time searching the internet for the substances mentioned
in his text messages. He gave and withdrew consent to provide a urine sample. He
also called his wife, called the police union attorney twice, and texted a friend. See
United States v. Montoya de Hernandez, 473 U.S. 531, 542–44 (1985) (describing a
nearly sixteen-hour detention as reasonable because of the nature of the suspected
illegal activity and the suspect’s dilatory actions). Moreover, we conclude that
Cronin has failed to produce evidence sufficient to show that certain delays—the
lengths of time it took for the warrants to issue and for the hospital staff to take and
process the blood and urine samples—were within Koepke’s control. See United
States v. Morris, 910 F. Supp. 1428, 1442 (N.D. Iowa 1995) (concluding, in a motion
to suppress context, that a valid detention “does not become unreasonable in length
as long as the stopping officer uses diligent efforts to process the stop and further
delays are the result of circumstances beyond the officer’s control”).

       We therefore conclude that Koepke was entitled to qualified immunity because
the length of Cronin’s detention was not unreasonable under the circumstances.

2. Invalid Search Warrant Claim Against Peterson and Peters

       Cronin next argues that the district court erred in granting summary judgment
in favor of Peterson and Peters on his invalid search warrant claim. He contends that

                                          -8-
Peterson and Peters violated Franks v. Delaware, 438 U.S. 154 (1978), by omitting
material facts from the warrant applications.

       The Supreme Court held in Franks that a Fourth Amendment violation occurs
when “(1) a law enforcement officer knowingly and intentionally, or with reckless
disregard for the truth, include[s] a false statement in the warrant affidavit, and (2)
without the false statement, the affidavit would not have established probable cause.”
United States v. Neal, 528 F.3d 1069, 1072 (8th Cir. 2008) (citing Franks, 438 U.S.
at 155–56). “This rationale also applies to information that the affiant deliberately
or with reckless disregard for the truth omits from the affidavit such that the affidavit
is misleading and insufficient to establish probable cause had the omitted information
been included.” Id. (citing United States v. Jacobs, 986 F.2d 1231, 1234 (8th Cir.
1993)).

        As an initial matter, the first set of search warrant affidavits established
probable cause to search Cronin’s house, person, police vehicle and locker, and
personal vehicle. See United States v. Augustine, 663 F.3d 367, 372 (8th Cir. 2011)
(“For probable cause to be shown, the warrant application and affidavit must describe
circumstances showing that, based on practical experience and common sense, there
is a fair probability that contraband or similar evidence will be found in the targeted
place.” (internal citation omitted)). The affidavits stated that the Ohio detective was
investigating a supplement store suspected of selling illegal steroids; that the
detective had seized from the store suspected illegal steroids; that the detective had
served a search warrant on the supplement store owner; that the warrant uncovered
a series of text messages between the store owner and a phone number belonging to
Cronin; that the store owner was Cronin’s friend; that the text messages appeared to
show Cronin both advising the owner on how to interact with the police and
discussing which substance to use, where to obtain it, and how much it would cost;
that in Peterson’s professional opinion those text messages also outlined the
negotiation, purchase, and use or sale of illegal steroids; and that Cronin had written

                                          -9-
a check to the store owner. The affidavits also stated that Peterson was responsible
for reviewing the officer misconduct complaint; that Peterson had more than twenty-
four years of police experience with thirteen years of narcotics experience; that
Peterson received narcotics training from various local, state, and federal agencies;
that Peterson had spoken with a detective from Ohio about the investigation; that
despite Cronin’s submission of a website from which he had purchased “anabol,”
Peterson could not determine the legality of the product; that Cronin admitted
purchasing products from a friend’s supplement store; that Peterson could not find
a website selling “anavar”; and that Peterson knew that steroids can be manufactured
and purchased through illegal means.

        Cronin alleges that Peterson and Peters omitted the following facts from the
affidavits for the first set of search warrants: that Koepke believed that the substances
referred to in the text messages were legal and that the investigation was merely a
misunderstanding; that Cronin stated that there were no substances at his home
because he consumed them all; that Peterson’s steroid investigation training and
experience was brief and dated; and that the nature of the supplement market makes
it difficult to tell if a substance is legal or illegal.3

       The inclusion of Cronin’s additional details would not have negated the
existence of probable cause. The affidavits contained corroborated information
received from another police department that indicated a fair probability that evidence
of illegal steroid possession or use would be found.4 See Neal, 528 F.3d at 1072–73

      3
       Cronin revised his list of alleged omissions over the course of this litigation,
adding the third and fourth omitted facts at the summary judgment stage.
      4
        Cronin asserts that the alleged omissions were made deliberately or recklessly.
Any asserted intent is immaterial because Cronin has failed to produce evidence
sufficient to show that any omissions were “clearly critical” to a probable cause
determination. Schaffer, 842 F.3d at 594 (internal citation omitted).


                                          -10-
(concluding that in a Franks motion to suppress context, we consider both the
affiant’s actions and “the actions of the local law enforcement officers who provided
information for . . . the affidavit”). Further, even if Peterson and Peters knew that
Koepke, a non-affiant, allegedly believed that the substances were all legal, Peterson
and Peters were not required to include Koepke’s opinion in the affidavits. See
Schaffer, 842 F.3d at 594 (determining that an affiant need not “include everything
he knows about a subject in his affidavit, whether it is material to a finding of
probable cause or not” (quoting Tech. Ordnance, Inc. v. United States, 244 F.3d 641,
649 (8th Cir. 2001)); Johnson v. Schneiderheinz, 102 F.3d 340, 341 (8th Cir. 1996)
(“[I]f an officer acts in a manner about which officers of reasonable competence could
disagree, the officer should be immune from liability.” (internal citations omitted)).
The affidavits also included specific facts that counseled against a probable cause
determination: that certain terms used in Cronin’s text messages might not refer to
controlled substances; that a lab had not yet confirmed the nature of the drugs seized
from the supplement store; that additional evidence from Cronin’s bank and
telephone service provider had not yet been obtained; that Cronin asserted that the
products at issue were legal and able to be purchased online; and that Peterson only
“believe[d]” that the Toyota 4Runner listed in the affidavit was Cronin’s daily
vehicle. These facts do not show a material omission that negates a finding of
probable cause.

       The subsequent warrant and warrant extension affidavits also established
probable cause to search Cronin’s cellphone. In these affidavits, Peterson mostly
restated the facts included within his prior affidavits but also included the following
updated facts, which further supported a finding of probable cause: that Cronin’s
bank had provided a copy of a $430 check from Cronin to the supplement store
owner; that Cronin’s telephone company records confirmed text messages and voice
calls between Cronin’s phone and the supplement store owner’s phone; and that the
product “anavar” had not yet been found.



                                         -11-
      Cronin claims that Peterson and Peters omitted the following material facts
from the cellphone warrant affidavits: that the previous warrants had been served
without revealing anything incriminating; that officers searched Cronin’s wife’s
vehicle, even though it was Cronin’s vehicle that was specified in the search warrant;
and that a substance called “anabol” had been seized from another Lincoln officer and
had tested negative for controlled substances.5

       The inclusion of Cronin’s additional details would not have negated the
existence of probable cause. Although Cronin argues that Peterson omitted the
results of the earlier-executed warrants, those results could be inferred plainly from
the new affidavits: Peterson stated that prior warrants had been executed, resulting
in the search of “several locations” including Cronin’s locker, his police cruiser, and
himself; that Cronin had turned over the product “anabol”; and that the product
“anavar” had not yet been located—thereby implying that the warrant executions had
not uncovered the suspected products. See Tech. Ordnance, 244 F.3d at 650
(“Imprecision in the affidavit may show that [the agent] was careless in drafting some
of the language, but careless error does not show reckless or intentional
misconduct.”). The affidavits already contained facts that counseled against probable
cause: that Cronin had turned over one product, “anabol,” to Lincoln police; that pre-
testing indicated anabol might not be a controlled substance; and that further testing
was being conducted. Thus, even if the warrant execution results had been made
more explicit in these affidavits, the text messages from the Ohio detective, the new
corroborating information from Cronin’s phone company and bank, and the
affidavit’s other contents were nonetheless sufficient to establish probable cause that
evidence of illegal steroid possession or use would be found in Cronin’s cellphone.



      5
        The district court did not address the warrant extensions in its order granting
summary judgment to the appellees. Cronin raised the issue of the extensions
consistently throughout his briefing, however, including at the summary judgment
stage, and thus we address his arguments.
                                         -12-
      We therefore conclude that because inclusion of the additional details would
not have negated the existence of probable cause, any omissions were immaterial and
Peterson and Peters were entitled to qualified immunity.

3. Improper Search Warrant Execution Claim Against Reynolds

       Finally, Cronin argues that the district court erred in granting summary
judgment in favor of Reynolds on Cronin’s claim that Reynolds unlawfully executed
the vehicle search warrant. Cronin contends that Reynolds violated his Fourth
Amendment rights by searching Cronin’s wife’s vehicle, a Ford Escape, which was
not the Toyota 4Runner listed in the warrant but which Cronin drove to work daily.
We accordingly address whether Reynolds had independent probable cause to
conduct a warrantless search of Cronin’s vehicle under the automobile exception.

       Although a warrantless search usually constitutes a per se Fourth Amendment
violation, the automobile exception to the Fourth Amendment’s warrant requirement
permits the warrantless search or seizure of a vehicle by officers possessing probable
cause to do so. Chambers v. Maroney, 399 U.S. 42, 51–52 (1970). “Probable cause
exists when, given the totality of the circumstances, a reasonable person could believe
there is a fair probability that contraband or evidence of a crime would be found in
a particular place.” United States v. Murillo-Salgado, 854 F.3d 407, 418 (8th Cir.
2017) (quoting United States v. Wells, 347 F.3d 280, 287 (8th Cir. 2003)). Because
“[p]robable cause is a practical and common-sensical standard,” “an officer may draw
inferences based on his own experience” to determine whether probable cause exists.
Id. (internal quotation marks and citations omitted).

       Based on the Ohio detective’s allegations that Cronin had purchased illegal
steroids for a coworker, Reynolds developed probable cause to believe that the
vehicle that Cronin drove to work daily would contain evidence of illegal steroids.
When Reynolds failed to uncover the supplement “anavar” in Cronin’s home, he had

                                         -13-
all the more reason to believe that the sought-after substances would instead be in
Cronin’s vehicle. Reynolds inferred that the Ford Escape was the vehicle that would
contain such evidence of illegal substances when Sergeant Destry Jaeger, who knew
Cronin personally, identified it in the police department’s parking lot as the vehicle
that Cronin drove to work daily.

       Although Reynolds may very well have not been the exemplar of a careful
officer, his search of the Ford Escape was authorized under the automobile exception
to the warrant requirement, and he was thus entitled to qualified immunity on
Cronin’s unlawful warrant-execution claim.

      The district court’s order is affirmed.
                       ______________________________




                                        -14-